Citation Nr: 1116949	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  04-26 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

P. Childers, Counsel







INTRODUCTION

The Veteran served on active duty from October 1964 to August 1967, including service in Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decision in January 2005 of a Department of Veterans Affairs (VA), Regional Office (RO).  

In August 2008 the Board remanded the matter for further evidentiary development.  As the Veteran's claim for service connection is being granted, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

In a rating decision in June 2010, the RO granted service connection for degenerative disc disease of the lumbar spine. As the claim was granted, the claim is no longer before the Board.


FINDING OF FACT

The diagnosis of posttraumatic stress disorder is related, at least in part, to the Veteran's fear of hostile military activity during his service in Vietnam.


CONCLUSION OF LAW

Posttraumatic stress disorder was incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).






REASONS AND BASES FOR FINDING AND CONCLUSION

During an initial psychiatric assessment by VA in March 2004 the Veteran reported that he unloaded ammo ships and explosives in Cam Ranh Bay, Vietnam.  He reported that he had a difficult time in Vietnam, and was placed in a field hospital a couple of times.  The diagnosis was posttraumatic stress disorder.

In a statement in April 2004, the Veteran stated in Vietnam he was sent to a field hospital for psychiatric care and he had to be put in restraints.  He stated that the most stressful event for him in Vietnam was loading equipment and caskets of fallen comrades onto ships.  He also stated that he feared incoming hostile fire because of his proximity to an arsenal.  He stated that he was with the 410th Transportation Battalion, and later the 565th Transportation battalion, while in Vietnam, and adds that he was stationed at Cam Ranh Bay from July 1966 until August 1967.  

The service treatment records contain no record of any complaint, diagnosis, or treatment for a psychiatric disorder during service, and do not include the hospital records mentioned by the Veteran, but service personnel records, including the Veteran's DD-214, confirms that the Veteran was in Vietnam and that he was assigned to the 565th Transportation Company, 10th Transportation Battalion.  His military occupational specialty was stevedore.

A U. S. Army & Joint Services Records (JSRRC) search confirmed that the 565th and the 410th Transportation Companies performed stevedore operations in Cam Ranh Bay from 1965 to 1967.  

In November 2010, on VA examination, the diagnosis was posttraumatic stress disorder.   The VA examiner, a psychiatrist, reported that the Veteran's file has been reviewed.  The VA examiner stated that the diagnosis of posttraumatic stress disorder, related primarily to the Veterans' childhood, as well as to his military service.  According to the examiner, the Veteran did meet the DSM-IV criteria for posttraumatic stress disorder.  


The VA examiner explained that the primary cause of the Veteran's PTSD symptoms were directly related to his dysfunctional childhood and that the Veteran described PTSD symptoms that were quite minor in degree in relation to his exposure to a life threatening hostile military environment while serving in Vietnam, which include constant fear of hostile fire hitting an arsenal with a large amount of ammunition.  The VA examiner noted that the Veteran did have persistent recurring memories in the form of nightmares regarding his Vietnam experience and in that way the diagnosis of PTSD was related to the Veteran being in a hostile military environment while in Vietnam. 

Legal Criteria

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with the provisions of 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and inservice stressors; and credible supporting evidence that the claimed in service stressor or stressors occurred.  38 C.F.R. § 3.303(f).

During the pendency of this appeal, the regulation pertaining to service connection for PTSD was amended.  Effective July 13, 2010, if a stressor claimed by a veteran was related to the veteran's "fear of hostile military or terrorist activity" and a VA psychiatrist confirmed that the claimed stressor was adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there was not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)) and 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  





Fear of hostile military or terrorist activity means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).


Analysis

As stated above, a JSRRC search confirms that the 565th and the 410th Transportation Companies performed stevedore operations in Cam Ranh Bay from 1965 to 1967.  Absent any evidence to the contrary, and based on the Veteran's military occupational specialty of stevedore, the Board finds the Veteran's report that he loaded ammunition and caskets of fallen comrades onto ships during his service in Vietnam is consistent with the circumstances of his service.  38 C.F.R. § 3.304(f).  See also Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding that "corroboration of every detail [of a claimed stressor] including the appellant's personal participation" is not required; rather an appellant only needs to offer independent evidence of a stressful event that is sufficient to imply his personal exposure).

In addition, VA medical records dating from at least March 2004 document a diagnosis of posttraumatic stress disorder.  And according to a VA examiner, the Veteran's posttraumatic stress disorder was due, at least in part, to his service in Vietnam.  The record contains no evidence to the contrary.    









Accordingly, as the Veteran has a confirmed diagnosis of posttraumatic stress disorder that is related to service in Vietnam, service connection for posttraumatic stress disorder is established.  38 C.F.R. § 3.304(f)(3).


ORDER

Service connection for posttraumatic stress disorder is granted.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


